            Case 1:21-cv-02098-LGS Document 24 Filed 08/10/21 Page 1 of 2
                                      Robert M. Wasnofski, Jr.                                                   Dentons US LLP
                                      Partner                                                         1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                      robert.wasnofski@dentons.com                                                  United States
                                      D   +1 212 768 6748
                                                                                                                    dentons.com

                                              The application is hereby GRANTED. The initial conference is
                                              hereby adjourned to November 18, 2021, at 10:30 A.M. The
                                              parties shall call (888) 363-4749 and use Access Code 558-3333.
                                              The time of the conference is approximate, but the parties shall be
August 6, 2021                                ready to proceed at that time.

VIA ECF                                       Plaintiff shall file a periodic status letter every 30 days. In addition,
                                              by November 11, 2021, the parties shall file a joint letter and
Honorable Lorna G. Schofield                  proposed CMP.
United States District Judge
Southern District of New York                 SO ORDERED.
United States Courthouse
500 Pearl Street                              DATE: August 9, 2021
New York, New York 10007                            New York, New York

Re:     Venus by Maria Tash, Inc. v. Prinatriam, et al., Case No. 1:21-cv-02098

Dear Judge Schofield:

        We represent Plaintiff Venus by Maria Tash, Inc. (“Plaintiff”) in the above-referenced
matter. Plaintiff filed this action on March 10, 2021. (Dkt. 1.) As previously set forth in a letter
to Your Honor, dated April 14, 2021 (Dkt. 19), upon information and belief, all of the
Defendants are located in Cyprus. Plaintiff is still in the process of serving Defendants in
accordance with agreed upon means of service authorized by the Hague Convention on the
Service Abroad of Judicial and Extrajudicial Documents under Fed. R. Civ. P. 4. All necessary
documents were submitted to the Cyprus Ministry of Justice on April 1, 2021, and Plaintiff is
currently waiting for confirmation of service or attempt of service on Defendants. Plaintiff
followed up with the Cyprus Ministry of Justice on July 29, 2021 on the status of service and a
response is pending.

        The Initial Conference in this matter was originally set for May 20, 2021 at 10:30 a.m.
(Dkt. 18.) On April 15, 2021, Your Honor issued an Order (“Order”) granting Plaintiff’s first
request to adjourn the initial conference until August 19, 2021, at 10:30 a.m. (Dkt. 20.) The
Order further directs the parties to file a joint letter and proposed CMP by August 12, 2021.
Because Plaintiff is current awaiting confirmation of service or attempt of service on Defendants,
Plaintiff respectfully moves the Court to adjourn the August 19, 2021 conference and all
interim deadlines set forth in the Order by an additional three (3) months. Plaintiff
estimates that the requested additional time should be sufficient to carry out service through the
Hague Convention process and allow the parties to prepare for the Initial Conference. This is
Plaintiff’s second request for adjournment.


Rattagan Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington Swan ► Bingham Greenebaum
► Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co.
► Delany Law ► Dinner Martin ► For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms
                Case 1:21-cv-02098-LGS Document 24 Filed 08/10/21 Page 2 of 2
                                                                                dentons.com
                               June 21, 2019
                               Page 2




                                               Respectfully submitted,



                                               Robert M. Wasnofski, Jr.

118678548




112664826\V-1
